Crockett, J., specially concurring:
I concur with Mr. Justice Wallace in the opinion that the defendant, who is the owner of the spring, may lawfully divert the percolations by which it is supplied, provided it *311is not done through mere negligence, wantonness, or malice. In The Trustees of Delhi v. Youmans, 50 Barb. 316, the law on this subject was carefully and elaborately examined, and the authorities industriously collated and reviewed. The propositions established by that decision, and the authorities cited, are: First—That the use of the waters of subterranean streams, flowing in well-defined channels, is governed by the same rules which apply to surface streams, flowing in natural channels; but mere percolations which feed a neighboring spring or well are subject to a different rule, and may be diverted by the owner of the soil, provided it is not done from mere negligence or malice. Second— That the same rule prevails, even though the spring or well supplied by percolation be on the land of an adjoining proprietor, as was the case in Trustees of Delhi v. Youmans. If these propositions be sound (of which I entertain no doubt) the defendant would have had the right to dig upon his own land, for any purpose not proceeding from mere malice, even though he had thereby diverted the percolations from a spring on the plaintiff’s premises. If the plaintiff was the owner of the Dixon Spring, with a consequent right to the use of all its water, the defendant would have the clear right to dig upon his adjoining land, for any useful purpose, notwithstanding he might thereby divert the percolations, and thus destroy the spring. He would not be allowed to do it from mere wantonness and malice; but the owner of the soil is entitled to use the percolations through it, for any purpose which he may deem beneficial, or may divert them in another direction, in the prosecution of any work on his own land which he may consider advantageous to him. I deem it unnecessary to inquire into the reason of the ruling, which, however, is fully stated in the carefully considered case already cited, and the numerous authorities therein referred to. I do not understand the *312plaintiff’s counsel to deny that the defendant might lawfully divert the percolations from the spring, provided it was only incidentally done in the prosecution of an independent or collateral work on his own premises; but he claims that the sole object of the tunnel is to cut off the supply of the water, and thus clestroy the spring, which he insists the defendant has no right to do, by a work expressly prosecuted for that especial purpose. But the findings show that the object of the tunnel is to collect the water for a commercial purpose, to wit: to furnish the neighboring village of San Bafael a supply of fresh water—and this certainly is a proper and useful purpose. If the defendant has the right to divert the percolations by digging a ditch for the mere purpose of drainage, or by sinking a well, essential to the enjoyment of his property, I can perceive no reason why he may not accomplish the same result for any other purpose ''which he may deem advantageous to him; I think he may do it for any purpose which is not jmrely^ mailcious. If these views be correct, it is clear that the plaintiff has acquired no rights by prescription which could debar the defendant from exercising his right to divert the percolation from the spring. We have already seen that he could exercise this right, even though the spring was on the plaintiff’s premises, and a title founded on prescription, which presumes there was a grant from the true owner, certainly cannot be more available to the plaintiff than a title in fee to the spring itself. But the Court finds that it was the intention of the defendant to tap the spring at the surface, in case he should fail to obtain a sufficient supply of water otherwise. If the plaintiff" is entitled to enjoin him from doing this, it will be time enough to restrain him when he is about to put his threat into execution. But if he ought to be enjoined from tapping the spring on the surface, the injunction should, at all events, be limited to that. But I *313express no opinion as to the propriety of such an injunction, on the facts presented by the record. For these reasons I concur in reversing the judgment.